Citation Nr: 0020112	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-03 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother





INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1965 and from February 1966 to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


REMAND

The Board previously REMANDED the case for examination of the 
veteran.  In an August 1998 report, a doctor diagnosed a 
severe post-traumatic stress disorder (PTSD).  The doctor 
also diagnosed a severe delusional disorder, which she 
differentiated from paranoid schizophrenia.  The GAF score 
and disability discussion apparently covered the entire 
disability picture resulting from both PTSD and delusional 
disorder.  The RO denied an increased rating for PTSD 
asserting that the delusional disorder was a severely 
disabling factor and that service connection had not been 
established for it.  

However, there is no comment from the doctor as to whether 
the delusional disorder is part of, due to, or separate from, 
the service-connected PTSD.  Delusions can be part of the 
criteria for a 100 percent rating for PTSD.  See 38 C.F.R. 
§ 4.130 (1999).  The diagnosis and the rating criteria raise 
an inextricably intertwined issue.  The RO must specifically 
adjudicate the issue of entitlement to service connection for 
the veteran's delusional disorder.  The adjudication must be 
based on medical evidence.  If service connection is denied, 
the veteran must be afforded the appropriate due process.  



Therefore, the case is REMANDED to the RO for the following:  

1.  The RO should ask the doctor who did 
the August 1998 examination, Valrie M. 
Honablue, M.D., to clarify her opinion.  

Specifically, she should express an 
opinion as to whether the delusional 
disorder is part of, due to, or separate 
from, the service-connected PTSD.  

She should also give an opinion as to the 
GAF (Global Assessment of Functioning) 
and functional impairment due solely to 
the service-connected disability.  

The reasons for her conclusions should be 
fully explained.  

If Dr. Honablue can not answer these 
questions from the record, another 
examination should be scheduled and the 
examining doctor should respond to the 
questions set forth above.  

2.  The RO should adjudicate the issue of 
entitlement to service connection for a 
delusional disorder.  Service connection 
should be considered on both direct and 
secondary bases.  All due process 
considerations attaching to a claim for 
service connection should be observed by 
the RO.  

Following completion of these actions, the RO should review 
the increased rating claim.  In accordance with the current 
appellate procedures, the case should be returned to the Board 
for completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




